Title: From Thomas Jefferson to Uriah Forrest, 20 October 1784
From: Jefferson, Thomas
To: Forrest, Uriah



Sir
Paris. Cul-de-Sac Tetebout. Oct. 20. 1784.

I received yesterday your favor of the 8th. inst. and this morning went to Auteuil and Passy to consult with Mr. Adams and Dr. Franklin on the subject of it. We conferred together and think it is a case in which we could not interpose (were as yet cause for interposition) without express instructions from Congress. It is however our private opinion, which we give as individuals only that Mr. McCanahan while in England is subject to the laws of England; that therefore he must employ counsel and be guided in his defence by their advice. The law of nations, and the treaty of peace as making a part of the law of the land, will undoubtedly be under the consideration of the judges who pronounce on Mr. McCanahan’s case, and we are willing to hope that in their knowlege and integrity he will find certain resources against injustice, and a reparation of all injury to which he may have been groundlessly exposed. A final and palpable failure on their part, which we have no reason to apprehend, might make the case proper for the consideration of Congress.
I have the honour to be with sentiments of great respect & esteem for Mr. McCanahan as well as yourself Sir Your most obedt. humble servt.
